Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 1 of 26 Page ID #:556




  1   PAUL B. BEACH, State Bar No. 166265
      pbeach@lbaclaw.com
  2   JIN S. CHOI, State Bar No. 180270
      jchoi@lbaclaw.com
  3   LAWRENCE BEACH ALLEN & CHOI, PC
      100 West Broadway, Suite 1200
  4   Glendale, California 91210-1219
      Telephone No. (818) 545-1925
  5   Facsimile No. (818) 545-1937
  6   Attorneys for Defendants
      County of Los Angeles, Sheriff Alex Villanueva, and Barbara Ferrer
  7
  8                      UNITED STATES DISTRICT COURT
  9      CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
 10
 11    ADAM BRANDY, an individual;            )   Case No. 2:20-cv-02874-AB-SK
       JONAH MARTINEZ, an individual;         )
 12    DAEMION GARRO, an individual;          )   Honorable André Birotte, Jr.
       DG 2A ENTERPRISES INC., d.b.a.         )
 13    GUN WORLD; JASON MONTES,               )   DEFENDANTS COUNTY OF
       an individual; WEYLAND-YUTANI          )   LOS ANGELES, SHERIFF ALEX
 14    LLC, d.b.a. MATCH GRADE                )   VILLANUEVA AND BARBARA
       GUNSMITHS; ALAN KUSHNER,               )   FERRER’S NOTICE OF
 15    an individual; THE TARGET              )   MOTION AND MOTION FOR
       RANGE; TOM WATT, an                    )   JUDGMENT ON THE
 16    individual; A PLACE TO SHOOT,          )   PLEADINGS; MEMORANDUM
       INC.; SECOND AMENDMENT                 )   OF POINTS AND AUTHORITIES
 17    FOUNDATION; CALIFORNIA                 )   AND DECLARATION OF JIN S.
       GUN RIGHTS FOUNDATION;                 )   CHOI IN SUPPORT THEREOF
 18    NATIONAL RIFLE ASSOCIATION             )
       OF AMERICA; and FIREARMS               )   [Defendants’ Request for Judicial
 19    POLICY COALITION, INC.,                )   Notice and Exhibits filed and
                                              )   [Proposed]Order lodged concurrently
 20                Plaintiffs,                )   herewith]
                                              )
 21          vs.                              )   Date: September 18, 2020
                                              )   Time: 10:00 a.m.
 22    ALEX VILLANUEVA, in his                )   Crtm.: First Street, 7B
       official capacity as Sheriff of Los    )
 23    Angeles County, California, and in     )
       his capacity as the Director of        )
 24    Emergency Operations; GAVIN            )
       NEWSOM, in his official capacity as    )
 25    Governor and Commander in Chief        )
       of the State of California; SONIA Y.   )
 26    ANGELL, in her official capacity as    )
       California Public Health Officer;      )
 27    BARBARA FERRER, in her official        )
       capacity as Director of Los Angeles    )
 28    County Department of Public Health;    )


                                              1
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 2 of 26 Page ID #:557




       COUNTY OF LOS ANGELES;                   )
  1    ERIC GARCETTI, in his official           )
       capacity as Mayor of the City of Los     )
  2    Angeles, California; CITY OF LOS         )
       ANGELES, CALIFORNIA; JUSTIN              )
  3    HESS, in his official capacity as City   )
       Manager and Director of Emergency        )
  4    Services for the City of Burbank; and    )
       CITY OF BURBANK,                         )
  5    CALIFORNIA,                              )
                                                )
  6                 Defendants.                 )
                                                )
  7
  8
  9
            PLEASE TAKE NOTICE that on September 18, 2020 at 10:00 a.m. or as
 10
      soon thereafter as the matter may be heard in Courtroom 7B before the Honorable
 11
      Andre Birotte, Jr., of the United States District Court for the Central District of
 12
      California, located at 350 West First Street, Los Angeles, California 90012,
 13
      Defendants County of Los Angeles, Sheriff Alex Villanueva (in his official
 14
      capacity), and Barbara Ferrer (in her official capacity) (collectively, “the County
 15
      Defendants”) will and herby do move for dismissal of the First Amended
 16
      Complaint (ECF No. 9), pursuant to Federal Rules of Civil Procedure Rule 12(c).
 17
            The County Defendants’ Motion will be based on the following grounds:
 18
            (1)    Because Plaintiffs’ claims for declaratory and injunctive relief are
 19
      inextricably tied to the County of Los Angeles’ March 19, 2020 emergency
 20
      COVID-19 related public health order – which has since been superseded by the
 21
      emergency order of June 18, 2020 (which in turn was superseded by the
 22
      emergency order of August 12, 2020) – there is no live case or controversy,
 23
      leaving Plaintiffs without standing to pursue their claims, which are now moot as
 24
      a matter of law;
 25
            (2)    Plaintiffs’ claims fail as a matter of law because the County
 26
      Defendants’ emergency response to the COVID-19 pandemic, including the
 27
      alleged temporary closure of firearms retailers in the County, reasonably fit the
 28


                                                2
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 3 of 26 Page ID #:558




  1   significant government objective of reducing the spread of COVID-19 within the
  2   community, thereby satisfying the applicable intermediate scrutiny;
  3         (3)    The County’s emergency public health orders have explicitly
  4   identified those businesses and activities that must close during the ongoing
  5   pandemic response, and firearms retailers are not among those that have been
  6   required to close;
  7         (4)    Based on the history of the pandemic and the current scientific
  8   consensus, there is no legitimate basis to infer any reasonable possibility of the
  9   County implementing any action during the remainder of the pandemic response
 10   that would result in the closure of firearms retailers or any related constitutional
 11   violation alleged in this action; and
 12         (5)    Plaintiffs’ claims against Defendants Sheriff Villanueva and Director
 13   Ferrer, who are sued in their official capacity only, are duplicative of the claims
 14   alleged against Defendant County of Los Angeles.
 15         This Motion will be based on this Notice of Motion, the attached
 16   Memorandum of Points and Authorities and Declaration of Jin S. Choi and
 17   attached exhibits, Defendants’ concurrently filed Request for Judicial Notice, the
 18   Court’s file in this matter, and such further oral and documentary evidence as the
 19   Court may consider at or prior to the hearing on this matter.
 20         This Motion is made following the conference of counsel pursuant to Local
 21   Rule 7-3, which took place on July 7 and July 22, 2020. (See Declaration of Jin
 22   S. Choi, ¶¶ 2-4; Exhibit “A”.)
 23
 24   Dated: August 21, 2020                  LAWRENCE BEACH ALLEN & CHOI, PC
 25
                                              By            /s/ Jin S. Choi             _
 26                                                  Jin S. Choi
 27                                                  Attorneys Defendants County of Los
                                                     Angeles, Sheriff Alex Villanueva,
 28                                                  and Barbara Ferrer

                                                3
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 4 of 26 Page ID #:559




  1                                       TABLE OF CONTENTS
  2                                                                                                             Page
  3
  4   MEMORANDUM OF POINTS AND AUTHORITIES ..................................... 1
  5   I.     Introduction ............................................................................................ 1
  6   II.    This Action For Injunctive Relief Challenges An Obsolete
             Emergency Public Health Order That Plaintiffs Have Already
  7          Unsuccessfully Challenged ..................................................................... 3
  8   III.   Because Plaintiffs’ Claims Against The County Are Inextricably
             Tied To The County’s March 19, 2020 Public Health Order That Has
  9          Long Since Been Superseded, Plaintiffs’ Claims Should Be
             Dismissed............................................................................................... 8
 10
 11
             A.       The Operative County COVID-19 Public Health Order Allows
                      The Operation Of Lower-Risk Retail Businesses, Including
 12                   Firearms Retailers ......................................................................... 8
 13          B.       Without Any Live Case Or Controversy, Plaintiffs Are Left
                      Without Standing To Seek Injunctive Relief ..................................10
 14
      IV.    The County’s Emergency COVID-19 Orders – The Indisputable
 15          Purpose Of Which Is To Limit The Community Spread Of A New
             And Often-Fatal Virus – Serve Compelling Government Interests
 16          And Unquestionably Withstand Constitutional Challenge ........................12
 17          A.       The Temporary Closure Of Firearms Retailers To Help Limit
                      The Spread Of COVID-19 Would Not Have Violated The
 18                   Second Amendment .....................................................................13
 19          B.       The Clearly Delineated County Public Health Order Does Not
                      Require The Closure Of Lower-Risk Businesses Such As
 20                   Firearms Retailers ........................................................................15
 21          C.       Any Suggestion That The County May Modify Its Current
 22                   Order To Mandate Closure Of Firearms Retailers Is Factually
                      Unfounded And Wholly Speculative .............................................15
 23
             D.       The Ninth Circuit’s Decision In Duncan v. Becerra Does Not
 24                   Materially Affect The Instant Constitutional Analysis....................17
 25   V.     The Official Capacity Claims Against Sheriff Villanueva And
             Director Ferrer Are Redundant And Should Be Dismissed.......................17
 26
      VI.    Conclusion.............................................................................................18
 27
 28


                                                             i
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 5 of 26 Page ID #:560




  1                                      TABLE OF AUTHORITIES
  2                                                                                                       Page(s)
  3
  4    Cases
  5
    Altman v. County of Santa Clara,
  6     2020 WL 2850291 (N.D. Cal. June 2, 2020) ...............................................14
  7 Assoc. of Med. Colls. v. United States,
        217 F.3d 770 (9th Cir. 2000) ......................................................................10
  8
       Barnes v. Healy,
  9       980 F.2d 572 (9th Cir. 1992) ......................................................................11
 10    Butler v. Elle,
          281 F.3d 1014 ...........................................................................................18
 11
       Cafasso, U.S. ex rel. v. General Dynamics C4 Systems, Inc.,
 12       637 F.3d 1047 ............................................................................................ 7
 13 Chavez v. United States,
 14
        683 F.3d 1102 (9th Cir. 2012) ..................................................................... 7

 15 City529
         of Erie v. Pap’s A.M.,
             U.S. 277 (2000) ..................................................................................11
 16
    City of Los Angeles v. Lyons,
 17     461 U.S. 95 (1983) .............................................................................. 10, 11
 18 County of Los Angeles v. Davis,
        440 U.S. 625 (1979) ..................................................................................11
 19
       DaimlerChrysler Corp. v. Cuno,
 20       547 U.S. 332 (2006) ..................................................................................10
 21    District of Columbia v. Heller,
           554 U.S. 570 (2008) ............................................................................ 13, 17
 22
       Duncan v. Becerra,
 23       2020 WL 4730668 (9th Cir. 2020)........................................................ 13, 17
 24 Dworkin v. Hustler Magazine Inc.,
 25     867 F.2d 1188 (9th Cir. 1989) ..................................................................... 7
 26 Friends of the Earth, Inc. v. Laidlaw Environmental Services,
        528 U.S. 167 (2000) ..................................................................................11
 27
       Fyock v. Sunnyvale,
 28       779 F.3d 991 (9th Cir. 2015) ......................................................................13


                                                             ii
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 6 of 26 Page ID #:561




      Hendrickson v. eBay Inc.,
  1      165 F. Supp.2d 1082 (C. D. Cal. Sept. 4, 2001)...........................................11
  2 Jackson v. City and Cty. of San Francisco,
  3    746 F.3d 953 (9th Cir. 2014) ......................................................................13
  4 Johnson v. United States,
       576 U.S. 591 (2015) ................................................................................... 6
  5
      Kentucky v. Graham,
  6      473 U.S. 159 (1985) ..................................................................................18
  7   Langer v. McKelvy,
         2015 WL 13447522 (C.D. Cal. Sept. 24, 2015) ..................................... 10, 12
  8
      Lewis v. Cont‘l Bank Corp.,
  9      494 U.S. 472 (1990) ..................................................................................10
 10   Lujan v. Defenders of Wildlife,
         504 U.S. 555 (1992) ..................................................................................10
 11
 12   Luke v. Abbott,
         954 F.Supp. 202 (C.D. Cal. Feb. 26, 2002) .................................................18
 13
    McIndoe v. Huntington Ingalls Inc.,
 14    817 F.3d 1170 (9th Cir. 2016) ....................................................................16
 15 Pena v. Lindley,
       898 F.3d 969 (9th Cir. 2018) ......................................................................14
 16
      R.W. Beck & Assocs. v. City & Borough of Sitka,
 17      27 F.3d 1475 (9th Cir. 1994) ......................................................................16
 18   Silvester v. Harris,
          843 F.3d 816 (9th Cir. 2016) ......................................................................17
 19
      Sossamon v. Lone Star of Texas,
 20      560 F.3d 316 (5th Cir. 2009) ......................................................................16
 21 Talib v. Nicholas,
 22     2015 WL 456546 (C.D. Cal. Feb. 2, 2015)..................................................18

 23 Teixeira v. County of Alameda,
        873 F.3d 670 (9th Cir. 2017) ......................................................................14
 24
      U.S. v. In re Seizure of One Blue Nissan Skyline Auto., and One Red Nissan
 25      Skyline,
         683 F.Supp.2d 1087 (C.D. Cal. Feb. 1, 2010)............................................. 12
 26
      United States v. Chovan,
 27      735 F.3d 1127 (9th Cir. 2013) ................................................................ 6, 13
 28


                                                          iii
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 7 of 26 Page ID #:562




      United States v. Geophysical Corp. of Alaska,
  1      732 F.2d 693 (9th Cir. 1984) ......................................................................11
  2 Vance v. County of Santa Clara,
  3    928 F.Supp. 993 (N.D. Cal. June 11, 1996) .................................................18
  4 Winter v. Nat. Res. Def. Council,
       555 U.S. 7 (2008) ......................................................................................13
  5
      Wolfson v. Brammer,
  6      616 F.3d 1045 (9th Cir. 2010) .............................................................. 10, 11
  7   Statutes
  8   Article III of the United States Constitution ......................................................10
  9   California Penal Code § 32310.........................................................................17
 10   Rules
 11   Federal Rules of Civil Procedure Rule 12(b)(6) ................................................. 7
 12
      Federal Rules of Civil Procedure Rule 12(c) ...................................................... 7
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                          iv
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 8 of 26 Page ID #:563




  1               MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.     Introduction.
  3          The global emergency response to the deadly novel coronavirus (“COVID-
  4   19”) pandemic is a truly unprecedented event in modern human history, resulting
  5   in massive interruptions in the global economy and gaping breaches in the daily
  6   routines of everyday life. 1
  7          In the United States, public officials occupying every level of government
  8   have had to identify, formulate and implement a myriad of immediate, interim
  9   and long-term responsive and preventative actions designed to hopefully and
 10   potentially curb the spread of COVID-19 within every town, city and county —
 11   while somehow managing the surges in emergency hospitalizations and slowing
 12   the growth rate of the ever-increasing death toll. As the incessant stream of news
 13   reports remind us, despite the herculean efforts of the world’s scientific
 14   community and the expenditures of vast swaths of private and public resources,
 15   this epic human tragedy is far from over. The phrase “flattening the curve” will
 16   forever be imprinted on our lexicon.
 17          With the instant action alleging past infringements upon the Second
 18   Amendment by the County of Los Angeles during the early throes of this
 19   pandemic, it should be noted that the County of Los Angeles has been struck
 20   harder than any other county in the United States, with a total of over 227,000
 21
 22   1 COVID-19 is highly contagious and has no known cure, with some victims
 23   showing no symptoms and others dying within a matter of weeks. The worldwide
      scientific race toward an effective vaccine presently holds some promise but even
 24   the most optimistic estimates suggest that any widely available vaccine is several
 25   months away, at the absolute minimum. See
      https://www.nytimes.com/interactive/2020/science/coronavirus-vaccine-
 26
      tracker.html (last visited August 21, 2020);
 27   https://www.who.int/publications/m/item/draft-landscape-of-covid-19-candidate-
 28   vaccines (last visited August 21, 200).


                                                1
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 9 of 26 Page ID #:564




  1   confirmed COVID-19 cases and 5,446 COVID-19 related deaths, as of August
  2   21, 2020.2 The State of California, in turn, has had the most confirmed cases of
  3   any State.3 These daunting figures, and the human, economic and emotional toll
  4   to which they speak, are staggering.4
  5           Indeed, identifying a more stark example of where constitutionally
  6   “compelling governmental interests” were so indisputably at stake may be
  7   impossible. This pandemic threatens the lives of every human in its
  8   uncontainable path, with no regard for age, race, or any other demographic
  9   classification. The constricting effect of the countless tentacles of the pandemic
 10   on virtually every basic and vital aspect of our society is both incalculable and
 11   real.
 12           It is against this factual landscape that the Court must examine the viability
 13   of Plaintiffs’ constitutional claims for declaratory and injunctive relief grounded
 14   on the claim that the County of Los Angeles, for a short period of time, required
 15   the closure of firearms retailers in certain parts of the County. Plaintiffs must
 16   admit that the alleged Second Amendment violations ceased months ago.
 17
 18
      2See Exhibit “9” at p. 72 of Defendants’ Request for Judicial Notice filed
 19
      concurrently herewith & https://www.cdc.gov/coronavirus/2019-ncov/cases-
 20   updates/county-map.html (the CDC reports that 34.8% of confirmed COVID-19
 21   cases in California have occurred in the County of Los Angeles; last visited
      August 21, 2020); https://coronavirus.jhu.edu/us-map (the County of Los Angeles
 22   has reported approximately 77,000 more COVID-19 cases than Miami-Dade
 23   County; last visited August 21, 2020).
 24   3
     See https://www.statista.com/statistics/1102807/coronavirus-covid19-cases-
 25 number-us-americans-by-state/ (last visited August 21, 2020).
 26   4
     As of August 21, 2020, the United States has reported over 5,500,000 COVID-
 27 19 cases, and over 172,000 COVID-19-related deaths. See
 28 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
    visited August 21, 2020); Exhibit “10” at p. 74 of Request for Judicial Notice.

                                                 2
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 10 of 26 Page ID #:565




  1   Therefore, not only are Plaintiffs without legal standing, having been left with
  2   claims which are moot as a matter of law, those same claims fail because they
  3   cannot come close to withstanding the controlling constitutional examination.
  4   II.   This Action For Injunctive Relief Challenges An Obsolete Emergency
  5         Public Health Order That Plaintiffs Have Already Unsuccessfully
  6         Challenged.
  7         On March 19, 2020, the County of Los Angeles issued its “Safer at Home
  8   Order for Control of COVID-19” in response to the sudden and massive surge in
  9   confirmed COVID-19 cases and COVID-19 related deaths throughout the County
 10   and the State.5 Plaintiffs filed this action for declaratory and injunctive relief on
 11   March 27, 2020 (ECF No. 1), and two days later, filed their First Amended
 12   Complaint (ECF No. 9).
 13         Plaintiffs named as Defendants the County of Los Angeles, Sheriff Alex
 14   Villanueva (in his official capacity only) and County Public Health Director
 15   Barbara Ferrer (in her official capacity only) — hereinafter referred to
 16   collectively as “the County Defendants” — in addition to Governor Gavin
 17   Newsom, State Public Health Officer Sonia Y. Angell, Mayor Eric Garcetti, the
 18   City of Los Angeles, Burbank City Manager Justin Hess and the City of
 19   Burbank.6 Plaintiffs’ fundamental contention is that the County Defendants’
 20   emergency response to the COVID-19 pandemic resulted in the closure of
 21
 22
 23   Copies of the County of Los Angeles’ COVID-19-related emergency public
      5

    health orders are attached as Exhibits to Defendants’ Request for Judicial Notice
 24 filed concurrently herewith.
 25
      6
      Plaintiffs have since filed notices of dismissal as to every Defendant other that
 26
    the County of Los Angeles Defendants, despite the absence of any meaningful
 27 distinction among the Defendants with respect to the purported grounds for relief.
 28 (ECF Nos. 52, 53, 54.)


                                                3
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 11 of 26 Page ID #:566




  1   firearms retailers in the County and related infringements of their right to keep
  2   and bear arms, in violation of the Second, Fifth and Fourteenth Amendments. 7
  3         As to the County Defendants, Plaintiffs allege:
  4         ●      On March 19, 2020, the County issued an Order entitled, “Safer at
  5   Home Order for Control of COVID-19” that required all non-essential business in
  6   the County to close immediately (FAC, ¶ 43);
  7         ●      On March 24, 2020, Sheriff Villanueva declared all firearms retailers
  8   in the County to be “non-essential” (FAC, ¶ 49);
  9         ●      On March 25, 2020, Sheriff Villanueva announced the temporary
 10   suspension of the enforcement of the closure of firearms retailers operating in the
 11   County (FAC, ¶¶ 51-52);
 12         ●      On March 26, 2020, Sheriff Villanueva announced that firearms
 13   retailers are not considered essential businesses and must close to the general
 14   public in compliance with Executive Order-N-33-20 and the County’s Safer at
 15   Home Order and lifted the temporary suspension of the closure of firearms
 16   retailers in the County (FAC, ¶¶ 54-55); and
 17         ●      Sheriff Villanueva’s March 26, 2020 “Order is a de facto ban on the
 18   sale and transfer of firearms and new California Firearms Safety Certificate
 19   testing and issuance” and applies to 42 cities within the County (FAC, ¶¶ 58-61).
 20
 21
      7 Plaintiffs consist of two individuals who allege that they would be exercising
 22   their right to keep and bear arms “but for the reasonable and imminent fear of
 23   arrest and criminal prosecution under Defendants’ law, policies, orders, practices,
      customs, and enforcement” (FAC, ¶¶ 6-7), four gun store owners who would be
 24   conducting firearms training and selling and transferring arms but for their fear of
 25   “criminal prosecution and loss of [their] licenses” (FAC, ¶¶ 8-11), four retail
      corporations which would be selling and transferring arms and conducting
 26
      training and education but for their fear of “criminal prosecution and loss of
 27   [their] licenses” (FAC, ¶¶ 12-15), and four Second Amendment advocacy
 28   organizations (FAC, ¶¶ 16-19).


                                               4
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 12 of 26 Page ID #:567




  1          Thus, Plaintiffs’ claims are strictly limited to their contention that the
  2   March 19 Safer at Home Order and Sheriff Villanueva’s announcement on March
  3   26, 2020 acted together in violating their constitutional rights.8 (FAC, ¶ 76.)
  4   Specifically, Plaintiffs allege in Count One the violation of their “right to keep
  5   and bear arms” under the Second and Fourteenth Amendments and that “[t]here is
  6   an actual and present controversy between the parties” (FAC, ¶ 83). In Count
  7   Two, Plaintiff allege the violation of their due process rights under the Fifth and
  8   Fourteenth Amendments and that “[t]here is an actual and present controversy
  9   between the parties” (FAC, ¶ 93). Based on these alleged violations, Plaintiffs
 10   seek a declaratory judgment that the County’s actions violate the Second, Fifth
 11   and Fourteenth Amendments and a preliminary and permanent injunction
 12   restraining the County from the identified “Orders and enforcement policies,
 13   practices, and customs that individually and/or collectively violate the Second,
 14   Fifth, and Fourteenth Amendments.” (FAC Prayer for Relief, ¶¶ 3-4.)
 15          Importantly, on March 30, 2020, Plaintiffs filed an Ex Parte Application
 16   for a temporary restraining order and preliminary injunction — seeking
 17   essentially the same relief, on the same grounds, sought in the First Amended
 18   Complaint. (ECF No. 14.) On April 6, 2020, this Court entered an order denying
 19   Plaintiffs’ Application in its entirety, ruling that Plaintiffs had failed to
 20   demonstrate a likelihood of success on the merits of their Second Amendment
 21   claim against the County and City Defendants. (ECF No. 29 at pp. 5-6.) This
 22   Court assumed, without deciding, that the County and City Orders burdened
 23   conduct protected by the Second Amendment (i.e., temporary closure of firearms
 24
 25  On March 30, 2020, Sheriff Villanueva announced that the Sheriff’s Department
      8

    “will not order or recommend closure of businesses that sell or repair firearms or
 26
    sell ammunition.” (See ECF No. 23-2 (Villanueva Decl., ¶ 20), filed in
 27 opposition to Plaintiffs’ ex parte application for a temporary restraining order;
 28 emphasis added.)


                                                  5
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 13 of 26 Page ID #:568




  1   retailers) and subjected the emergency orders to intermediate scrutiny. (Id. at p.
  2   5.)
  3         First, this Court ruled that the temporary closure of non-essential
  4   businesses (including firearms retailers) reasonably fit the significant government
  5   objective of reducing the spread of COVID-19 within the community:
  6
            In applying intermediate scrutiny to the County and City Orders, the
  7         Court must consider (1) whether the government’s stated objective is
  8         significant, substantial, or important, and (2) whether there is a
            reasonable fit between the challenged regulation and the asserted
  9
            objective. [Citing United v. Chovan, 735 F.3d 1127, 1139 (9th Cir.
 10         2013).] The City’s and County’s stated objective—reducing the
            spread of COVID-19, a highly dangerous and infectious disease—
 11
            undoubtedly constitutes an important government objective.
 12         Moreover, because this disease spreads where “[a]n infected person
 13         coughs, sneezes, or otherwise expels aerosolized droplets containing
            the virus,’ (Dkt. No. 21) the closure of non-essential businesses,
 14         including firearms and ammunition retailers, reasonably fits the
 15         City’s and County’s stated objectives of reducing the spread of this
            disease. Accordingly, Plaintiffs fail to demonstrate a likelihood of
 16
            success on the merits of the Second Amendment claim against the
 17         County and City Orders.
 18   (Id. at pp. 5-6; emphasis added.)
 19         Second, this Court rejected Plaintiffs’ contention that the orders were
 20   unconstitutionally vague – that Plaintiffs failed to show that the orders were “‘so
 21   vague that it fails to give ordinary people fair notice of the conduct it punishes, or
 22   [is] so standardless that it invites arbitrary enforcement.’” (ECF No. 19 at p. 6
 23   [quoting Johnson v. United States, 576 U.S. 591, 595 (2015)].) This Court
 24   explained that the orders “extensively define which businesses are permitted to
 25   remain open, and which businesses must close”, and “Plaintiffs likely cannot
 26   show that the orders fail to give ordinary people fair notice of what conduct is
 27   prohibited or invite arbitrary enforcement.” (Ibid.)
 28


                                                6
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 14 of 26 Page ID #:569




  1         In accordance with these two adverse rulings, this Court denied Plaintiffs’
  2   application. Plaintiffs then represented to all Defendants that they intended to file
  3   a Second Amended Complaint, and their request to do so would be made by June
  4   30, 2020 — resulting in stipulations of the parties and orders from this Court to
  5   continue respective responsive pleading deadlines. (ECF Nos. 32-33, 35-44, 51.)
  6   Plaintiffs, however, never made any request to this Court, and the County
  7   Defendants, therefore, answered the First Amended Complaint on June 24, 2020.
  8   (ECF No. 45.)
  9         The County Defendants hereby move for judgment on the pleadings as the
 10   present circumstances even more clearly demonstrate the fundamentally flawed
 11   nature of Plaintiffs’ claims. Not only do Plaintiffs lack standing to pursue the
 12   alleged claims that challenge an emergency public health order that has been
 13   entirely superseded, the current County emergency public health order
 14   unquestionably advances legitimate government interests and explicitly identifies
 15   the categories of businesses and activities that must be closed at this time (with
 16   firearms retailers not included among those closed businesses). This Court’s
 17   recent legal analysis with respect to the constitutionality of the ongoing
 18   emergency response holds even more true today, thereby mandating the dismissal
 19   of the remainder of this action.9
 20
 21
 22   9 Judgment on the pleadings under Federal Rules of Civil Procedure, Rule 12(c) is
 23   appropriate when the moving party is entitled to judgment as a matter of law even
      if all material facts in the pleading under attack are true. The analysis under Rule
 24   12(c) is “substantively identical” to the analysis under Rule 12(b)(6). Chavez v.
 25   United States, 683 F.3d 1102, 1108 (9th Cir. 2012); Cafasso, U.S. ex rel. v.
      General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1055 n. 4 (9th Cir. 2011)
 26
      (“Rule 12(c) is ‘functionally identical’ to Rule 12(b)(6) and that ‘the same
 27   standard of review’ applies to motions brought under either rule”)
 28   (quoting Dworkin v. Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989)).


                                                7
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 15 of 26 Page ID #:570




  1   III.   Because Plaintiffs’ Claims Against The County Are Inextricably Tied
  2          To The County’s March 19, 2020 Public Health Order That Has Long
  3          Since Been Superseded, Plaintiffs’ Claims Should Be Dismissed.
  4          This action is premised on the notion that the firearms retailers in the
  5   County were forced to cease operations due to the County’s Safer at Home Order
  6   issued on March 19, 2020 and Sheriff Villanueva’s March 26, 2020
  7   announcement (which was completely negated by the Sheriff’s announcement on
  8   March 30, 2020). The County’s March 19 Order, however, has been superseded
  9   by multiple County public health orders, none of which has required the closure
 10   firearms retailers in the County. 10 Simply put, there is no live controversy to
 11   justify the instant action for injunctive/declaratory relief.
 12          A.    The Operative County COVID-19 Public Health Order Allows
 13                The Operation Of Lower-Risk Retail Businesses, Including
 14                Firearms Retailers.
 15          Stated bluntly, the March 19, 2020 Safer at Home Order is old news.
 16          On June 18, 2020, the County issued its “Reopening Safer at Work and in
 17   the Community for Control of COVID-19” Order, for the purpose of “Moving the
 18   County of Los Angeles into Stage 3 of California’s Pandemic Resilience
 19   Roadmap.” (Exhibit “2” to Request for Judicial Notice.) The June 18 Order
 20   proclaimed that this Order “supersedes all prior Safer at Home orders” issued by
 21   the County and was “issued to comply with State Executive Orders N-33-20 and
 22   N-60-20” and the State Public Health Officer’s orders issued on March 19 and
 23   May 7, 2020. (Id. at p. 12.) This Order allowed “persons to engage in all
 24   permitted activities, as defined by the Order”, and required the practice of “Social
 25
 26   10
      Indeed, the firearms retailer Plaintiffs in this action cannot now allege that the
 27 County Defendants are prohibiting them from operating their businesses, and the
 28 non-retailer Plaintiffs cannot now allege that they are prohibited from patronizing
    those and other firearms retailers in the County.

                                                 8
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 16 of 26 Page ID #:571




  1   (Physical) distancing, at all times while out in public” and the wearing of cloth
  2   face coverings “when in or likely to be in contact with others, to lower the risks of
  3   person-to-person contact for themselves and others.” (Id.) In paragraph 7 of the
  4   June 18 Order, six categories of “higher-risk businesses, recreational sites,
  5   commercial properties, and activities, where more frequent and prolonged person-
  6   to-person contacts are likely to occur” were identified as those locations which
  7   must remain closed. (Id. at p. 15.) Firearms retailers were not included in any of
  8   these categories.
  9         Furthermore, in paragraph 9, the Order stated that “Lower-Risk
 10   Businesses” which are not defined as “Essential Businesses” in paragraph 18,
 11   may reopen, including “Lower-Risk Retail Businesses” — as long as they
 12   implemented the “Reopening Protocols for Retail Establishments: Opening for In
 13   Person Shopping” (attached as Appendix B to the Order).11 (Id. at pp. 15-16.)
 14   Firearms retailers are subject to the provisions regarding “Lower-Risk Retail
 15   Businesses”, and therefore, under the June 18 Order, were permitted to operate as
 16   long as COVID-19 related protocols were followed.
 17         The June 18 Order was subsequently superseded by the County’s
 18   “Reopening Safer at Work and in the Community for Control of COVID-19”
 19   Order issued on August 12, 2020. The primary purpose of the revised Order was
 20   to provide updated guidance regarding childcare and educational facilities.
 21   (Exhibit “5” to Request for Judicial Notice, at p. 34.) Significantly, the
 22
      11The In-Person Shopping protocols included the following checklist:
 23
            “(1) Workplace policies and practices to protect employee health
 24         (2) Measures to ensure physical distancing
 25         (3) Measures to ensure infection control
            (4) Communication with employees and the public
 26
            (5) Measures to ensure equitable access to critical services.
 27         These five key areas must be addressed as your facility develops any
 28   reopening protocols.” (Exhibit “4” to Request for Judicial Notice, at p. 29.)


                                               9
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 17 of 26 Page ID #:572




  1   provisions regarding “Lower-Risk Retail Businesses” were not modified, and
  2   therefore, the operational conditions for firearms retailers in the County remained
  3   the same. (Id. at p. 38 (paragraph 9).)
  4         Moreover, Paragraph 7 of the August 12 Order identified the “higher-risk
  5   businesses, recreational sites, commercial properties, and activities, where more
  6   frequent and prolonged person-to-person contacts are likely to occur” to be closed
  7   (including bars, nightclubs, saunas and cardrooms). Again, firearms retailers
  8   were not included in any of these categories, and therefore, they may and do
  9   conduct regular business in the County.
 10         B.     Without Any Live Case Or Controversy, Plaintiffs Are Left
 11                Without Standing To Seek Injunctive Relief.
 12         Plaintiffs bear the burden of showing at all times that the Court has subject
 13   matter jurisdiction over the subject action. Lujan v. Defenders of Wildlife, 504
 14   U.S. 555, 561 (1992); Assoc. of Med. Colls. v. United States, 217 F.3d 770, 778-
 15   79 (9th Cir. 2000) (plaintiff has the burden of establishing the court’s subject
 16   matter jurisdiction); see also Langer v. McKelvy, 2015 WL 13447522, at *1 (C.D.
 17   Cal. Sept. 24, 2015) (“A party may move for judgment on the pleadings based on
 18   lack of subject matter jurisdiction.”).
 19         Here, Plaintiffs do not have standing to pursue the relief sought due to the
 20   absence of either any actionable ongoing injury or any actionable injury that is
 21   likely to recur. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983). Article III
 22   of the United States Constitution limits federal court jurisdiction to “actual,
 23   ongoing cases or controversies.” Lewis v. Cont‘l Bank Corp., 494 U.S. 472, 477
 24   (1990). “If a dispute is not a proper case or controversy, the courts have no
 25   business deciding it, or expounding the law in the course of doing so.”
 26   DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006). “A case or
 27   controversy must exist at all stages of review, not just at the time the action is
 28   filed.” Wolfson v. Brammer, 616 F.3d 1045, 1053 (9th Cir. 2010).


                                                10
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 18 of 26 Page ID #:573




  1         “A case is moot when the issues presented are no longer ‘live’ or the
  2   parties lack a legally cognizable interest in the outcome.” City of Erie v. Pap’s
  3   A.M., 529 U.S. 277, 287 (2000); County of Los Angeles v. Davis, 440 U.S. 625,
  4   631 (1979) (if “the issues presented are no longer ‘live’ or the parties lack a
  5   legally cognizable interest in the outcome”, the case is moot); see also United
  6   States v. Geophysical Corp. of Alaska, 732 F.2d 693, 698 (9th Cir. 1984) (“[a]
  7   claim is moot if it has lost its character as a present, live controversy.”).
  8         Furthermore, an injunctive relief claim loses all viability if “(1) there is no
  9   reasonable expectation that the [alleged] wrong will be repeated, and (2) interim
 10   relief or events have completely and irrevocably eradicated the effects of the
 11   alleged violation.” Barnes v. Healy, 980 F.2d 572, 580 (9th Cir. 1992). In other
 12   words, a claim becomes moot when it is clear that the allegedly wrongful
 13   behavior could not reasonably be expected to recur. Friends of the Earth, Inc. v.
 14   Laidlaw Environmental Services, 528 U.S. 167, 190 (2000); see e.g., Hendrickson
 15   v. eBay Inc., 165 F. Supp.2d 1082, 1095 (C. D. Cal. Sept. 4, 2001) (injunctive
 16   relief denied where the defendant ceased running allegedly infringing
 17   advertisements and had no intention of running the advertisements again).
 18   Plaintiffs must also show a “sufficient likelihood that [they] will again be
 19   wronged in a similar way.” City of Los Angeles v. Lyons, 461 U.S. at 102.
 20         In the instant case, Plaintiffs cannot dispute that the linchpin of their claims
 21   against the County Defendants, i.e. the March 19 Safer at Home Order, has been
 22   completely replaced. Plaintiffs also cannot dispute that the two most recent
 23   COVID-19 related County public health orders did not interrupt the operations of
 24   firearms retailers in the County (subject to standard COVID-19 safety protocols
 25   applicable to all other retailers). Plaintiffs also cannot dispute that County
 26   residents are permitted to visit and purchase firearms and ammunition, subject to
 27   state and federal firearms regulations.
 28


                                                11
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 19 of 26 Page ID #:574




  1         Therefore, Plaintiffs have no standing to pursue the injunctive and
  2   declaratory relief sought in the First Amended Complaint, and this action should
  3   be dismissed. See Langer v. McKelvy, 2015 WL 13447522, at *1 (C.D. Cal. Sept.
  4   24, 2015) (“A party may move for judgment on the pleadings based on lack of
  5   subject matter jurisdiction.”) (citing U.S. v. In re Seizure of One Blue Nissan
  6   Skyline Auto., and One Red Nissan Skyline, 683 F.Supp.2d 1087, 1089 (C.D. Cal.
  7   Feb. 1, 2010)).
  8   IV.   The County’s Emergency COVID-19 Orders – The Indisputable
  9         Purpose Of Which Is To Limit The Community Spread Of A New And
 10         Often-Fatal Virus – Serve Compelling Government Interests And
 11         Unquestionably Withstand Constitutional Challenge.
 12         Plaintiffs must admit that currently, firearms retailers in the County are
 13   allowed to operate (just like most other retail businesses), as long as they comply
 14   with public health-related measures designed to help slow the spread of COVID-
 15   19 (such as social distancing and the use of personal protection equipment).
 16   Plaintiffs may, however, resort to the argument that some form of injunctive relief
 17   may still be sought because the County could possibly modify its public health
 18   orders in a way that would result in the temporary closure of firearms retailers.
 19         This argument fails on three fundamental fronts. First, as this Court has
 20   already found, the temporary closure of non-essential businesses such as firearms
 21   retailers does not amount to a constitutional violation under the present, truly
 22   unprecedented circumstances. Second, the current August 12 County Order
 23   explicitly identifies which businesses and activities must be closed, and firearms
 24   retailers fall under the category of lower-risk retailers allowed to operate subject
 25   to well-established safety protocols. Third, there is no legitimate basis for
 26   allowing this action to proceed on the wholly speculative notion that the County’s
 27   public health order could somehow “revert back” to a prior form that resulted in
 28   the temporary closure of firearms retailers.


                                               12
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 20 of 26 Page ID #:575




  1         A.     The Temporary Closure Of Firearms Retailers To Help Limit
  2                The Spread Of COVID-19 Would Not Have Violated The Second
  3                Amendment.
  4         As this Court previously held, the determination of whether a temporary
  5   closure of firearms retailers in the midst of the ongoing pandemic response
  6   violates the Second Amendment, should be subject to intermediate scrutiny. A
  7   higher level of scrutiny is not warranted because the challenged County Order is
  8   “‘simply not as sweeping as the complete handgun ban at issue in [District of
  9   Columbia v. Heller, 554 U.S. 570 (2008).]’” (See ECF No. 29 at p. 5; citing
 10   Fyock v. Sunnyvale, 779 F.3d 991, 999 (9th Cir. 2015) and McDougall v. Cty. of
 11   Ventura Cal., 20-CV-02927-CBM-ASx (C.D. Cal. Mar. 31, 2020) (applying
 12   intermediate scrutiny to Second Amendment challenge to the County of
 13   Ventura’s COVID-19 public health order)12; United States v. Chovan, 735 F.3d
 14   1127, 1138 (9th Cir. 2013) (regulation of firearm possession by individuals with
 15   criminal convictions does not implicate a core Second Amendment right and is
 16   subject to intermediate scrutiny); Jackson v. City and Cty. of San Francisco, 746
 17   F.3d 953, 967 (9th Cir. 2014) (intermediate scrutiny applied to law that banned
 18   sale of hollow-point ammunition); cf. Duncan v. Becerra, __ F.3d __, 2020 WL
 19   4730668, at *23 (9th Cir. 2020) (strict scrutiny applied to permanent statewide
 20
 21
      12 In McDougall, the Honorable Consuelo B. Marshall denied the plaintiff’s
 22   application for a temporary restraining order challenging the enforcement of the
 23   County of Ventura’s Stay at Home Order. Judge Marshall held that the Order did
      not “specifically target handgun ownership, does not prohibit the ownership of a
 24   handgun outright, and is temporary.” (Exhibit “8” to Request for Judicial Notice,
 25   at p. 71.) Judge Marshall ruled further that Ventura County’s Order promoted a
      substantial and compelling government interest (“protecting the public health by
 26
      limiting the spread of a virulent disease”), the balance of equities did not favor the
 27   granting of an injunction, and the County’s “‘complex, subtle, and professional
 28   decisions’” are entitled to deference. Ibid. (quoting Winter v. Nat. Res. Def.
      Council, 555 U.S. 7, 24 (2008)).

                                               13
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 21 of 26 Page ID #:576




  1   blanket ban on possession of large capacity magazines “everywhere and for
  2   nearly everyone”).
  3         Plaintiffs’ claims fail as a matter of law under intermediate scrutiny, which
  4   raises the following questions: whether there is “(1) a significant, substantial, or
  5   important government objective, and (2) a ‘reasonable fit’ between the challenged
  6   law and the asserted objective.” Pena v. Lindley, 898 F.3d 969, 976 (9th Cir.
  7   2018). Under this standard, the challenged action need not have been the “least
  8   restrictive means” of achieving the substantial government interest at stake. Id.;
  9   see also Teixeira v. County of Alameda, 873 F.3d 670, 682, 690 (9th Cir. 2017)
 10   (“the Second Amendment does not independently protect a proprietor’s right to
 11   sell firearms” and measures which impose “conditions and qualifications on the
 12   commercial sale of firearms” are “presumptively lawful”).
 13         Here, there can be no dispute that the County’s ongoing emergency
 14   response to the COVID-19 pandemic involves substantial governmental
 15   objectives of the highest and most significant order, i.e., the slowing down of the
 16   spread of the deadly COVID-19 virus to help reduce the loss of human lives
 17   within and outside of the County’s borders. The alleged temporary closure of
 18   firearms retailers (due to their status as “non-essential” businesses) can hardly be
 19   deemed to have been an unreasonable emergency step to have been taken when
 20   the sheer magnitude of the COVID-19 pandemic was both undeniable and
 21   potentially uncontainable in March 2020. The closure of non-essential businesses
 22   at that time was undoubtedly a reasonable step (and one taken in cities, counties
 23   and states throughout the rest of the country and around the globe), and certainly
 24   not anywhere close to egregious enough to justify any finding of constitutional
 25   malfeasance.13 The alleged temporary closure of firearms retailers in the County,
 26
 27   13
      In another similar action, Altman v. County of Santa Clara, __ F.Supp.3d __,
 28 2020 WL 2850291 (N.D. Cal. June 2, 2020), the plaintiffs alleged that the subject
    shelter-in-place orders violated their Second, Fifth and Fourteenth Amendment

                                               14
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 22 of 26 Page ID #:577




  1   therefore, withstands the requisite constitutional review.
  2         B.     The Clearly Delineated County Public Health Order Does Not
  3                Require The Closure Of Lower-Risk Businesses Such As
  4                Firearms Retailers.
  5         Any argument that Plaintiffs may make about the purported vagueness of
  6   the County’s August 12 Order should be rejected. In fact, the Court has already
  7   rejected this argument in denying Plaintiffs’ earlier application for a temporary
  8   restraining order.14
  9         The County’s August 12 Order is even more detailed and explicit in
 10   identifying the limited categories of businesses and activities that must be closed
 11   at this time. Importantly, firearms retailers are not among those businesses that
 12   must be closed, and they fall under the category of lower-risk retailers that have
 13   been and will continue to operate as long as they comply with the social
 14   distancing and face covering protocols. Thus, any claim based on the purported
 15   vagueness of the County’s emergency public health orders fails.
 16         C.     Any Suggestion That The County May Modify Its Current
 17                Order To Mandate Closure Of Firearms Retailers Is Factually
 18                Unfounded And Wholly Speculative.
 19         The County Defendants anticipate that Plaintiffs will argue, based on pure
 20   speculation and conjecture, that an injunction is still needed because the County
 21   might reverse its position by mandating the closure firearms retailers in the
 22
 23 rights and moved for a preliminary injunction to exempt firearms retailers and
    shooting ranges from those orders. The Court denied the plaintiffs’ motion,
 24 concluding that the orders survived intermediate scrutiny because there was a
 25 “reasonable fit between the burden the Order places on Second Amendment rights
    and Defendants’ goal of reducing COVID-19 transmission”. Id. at *16.
 26
 27   The Court found that the challenged orders were “clear and explicit”,
      14

 28 “extensively defin[ing] which businesses are permitted to remain open, and which
    businesses must close.” (ECF No. 29 at p. 6.)

                                               15
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 23 of 26 Page ID #:578




  1   County. Any such argument flies in the face of basic logic and facts. In the past
  2   two County Orders, sharp distinctions have been drawn between businesses and
  3   activities that by their very nature increase the likelihood of close, person-to-
  4   person contact by groups of people (such as bars, nightclubs and concert venues)
  5   and retail businesses where social distancing can be implemented while serving
  6   their customers. Firearms retailers certainly fall under this much broader
  7   category of “lower-risk” retailers, and they have been allowed to operate under
  8   the County Orders. There is no legitimate rationale for inferring that the
  9   treatment of firearms retailers will materially change during the continued
 10   emergency response.
 11         Under these circumstances, any speculation along these lines would be
 12   woefully insufficient for overriding mootness of Plaintiffs’ claims for declaratory
 13   and injunctive relief. McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1173
 14   (9th Cir. 2016) (“arguments based on conjecture or speculation are
 15   insufficient....”); R.W. Beck & Assocs. v. City & Borough of Sitka, 27 F.3d 1475,
 16   1481 (9th Cir. 1994) (arguments based on conjecture or speculation are
 17   insufficient to raise a genuine issue of material fact). Moreover, government
 18   officials must be afforded a presumption of good faith with respect to formal
 19   policy announcements. See Sossamon v. Lone Star of Texas, 560 F.3d 316, 325
 20   (5th Cir. 2009) (“Without evidence to the contrary, we assume that formally
 21   announced changes to official governmental policy are not mere litigation
 22   posturing.”).
 23         Thus, the dismissal of this action cannot be held up on the basis of
 24   Plaintiffs’ unfounded fears of what the County might do. Any such fears, in fact,
 25   are entirely unsubstantiated and cannot be reconciled with the underlying
 26   rationales and purposes of the County’s continuing efforts to curb the spread of
 27   COVID-19 within our community.
 28


                                               16
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 24 of 26 Page ID #:579




  1         D.     The Ninth Circuit’s Decision In Duncan v. Becerra Does Not
  2                Materially Affect The Instant Constitutional Analysis.
  3         Defendants anticipate that Plaintiffs will rely extensively on the Ninth
  4   Circuit’s decision in Duncan v. Becerra, __ F.3d __, 2020 WL 4730668 (9th Cir.
  5   2020), where the Ninth Circuit declared unconstitutional California Penal Code §
  6   32310—which instituted “a wholesale ban on the possession of [large capacity
  7   magazines] by almost everyone, everywhere, in the state of California.” Id. at *2.
  8   The Ninth Circuit applied the strict scrutiny standard of review because the
  9   statute imposed a state-wide ban against the possession of large capacity
 10   magazines “within the home”. Id. at *12.
 11         The alleged temporary closure of firearms retailers in the County during
 12   the emergency response to the COVID-19 pandemic, however, did not involve a
 13   blanket prohibition against firearms possession and does not implicate a similarly
 14   central Second Amendment right. Any significant reliance on Duncan would
 15   therefore be misplaced — and will be fully addressed in Defendants’ reply papers
 16   if necessary. See Silvester v. Harris, 843 F.3d 816, 821-823 (9th Cir. 2016)
 17   (explaining that the Ninth Circuit has “applied intermediate scrutiny in a series of
 18   cases … to uphold various firearms regulations” and explaining “[t]here is
 19   accordingly near unanimity in the post-Heller[15] case law that when considering
 20   regulations that fall within the scope of the Second Amendment, intermediate
 21   scrutiny is appropriate”).
 22   V.    The Official Capacity Claims Against Sheriff Villanueva And Director
 23         Ferrer Are Redundant And Should Be Dismissed.
 24         Defendants Villanueva and Ferrer, who are sued in their official capacities
 25   only, should be dismissed because Plaintiffs have also sued the County of Los
 26
 27   15
      District of Columbia v. Heller, 554 U.S. 570 (2008) (statute banning handgun
 28 possession in the home and prohibiting the rendering of lawful firearms in the
    home operable for immediate self-defense violated the Second Amendment).

                                               17
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 25 of 26 Page ID #:580




  1   Angeles. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985); Butler v. Elle, 281
  2   F.3d 1014, 1023 n. 8 (9th Cir. 2002) (“Section 1983 claims against government
  3   officials in their official capacity are really suits against the government
  4   employer”); Luke v. Abbott, 954 F.Supp. 202, 203-04 (C.D. Cal. Feb. 26, 2002);
  5   Vance v. County of Santa Clara, 928 F.Supp. 993, 996 (N.D. Cal. June 11, 1996);
  6   Talib v. Nicholas, 2015 WL 456546, *7 (C.D. Cal. Feb. 2, 2015) (official capacity
  7   claims against the defendant deputies must be treated as a claim against the LASD).
  8   VI.   Conclusion.
  9         For the foregoing reasons, the County Defendants respectfully submit that the
 10   instant Motion be granted and this action dismissed.
 11
 12   Dated: August 21, 2020                  LAWRENCE BEACH ALLEN & CHOI, PC
 13
 14                                           By            /s/ Jin S. Choi            _
 15                                                  Jin S. Choi
                                                     Attorneys for
 16
                                                     Defendants County of Los Angeles,
 17                                                  Sheriff Alex Villanueva, and
                                                     Barbara Ferrer
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                18
Case 2:20-cv-02874-AB-SK Document 56 Filed 08/21/20 Page 26 of 26 Page ID #:581




  1                         DECLARATION OF JIN S. CHOI
  2         I, Jin S. Choi declare as follows:
  3         1.     I am an attorney at law, duly authorized to practice before this Court
  4   and I am a shareholder in the law firm of Lawrence Beach Allen & Choi, PC,
  5   attorneys of record for Defendants County of Los Angeles, Sheriff Alex
  6   Villanueva (in his official capacity), and Barbara Ferrer (in her official capacity)
  7   in the above-entitled action. I have personal knowledge of the facts stated herein,
  8   except those stated upon information and belief and as to those matters, I believe
  9   them to be true. If called to testify to the matters herein, I could and would
 10   competently do so.
 11         2.     This Motion is brought following an unsuccessful attempt pursuant
 12   to Local Rule 7-3 to reach an informal resolution of the issues raised herein.
 13         3.     The parties’ meet and confer efforts commenced on July 7, 2020,
 14   with a letter I sent to Plaintiffs’ counsel, Mr. George M. Lee. My letter identified
 15   the grounds to be raised in Defendants’ motion for judgment on the pleadings in
 16   the event that an informal resolution could not be reached. Attached hereto as
 17   Exhibits “A” is a true and correct copy of my July 7, 2020 letter.
 18         4.     On July 22, 2020, Mr. Lee and I met and conferred telephonically,
 19   and we discussed each of the grounds raised in the instant motion. We were not
 20   able to reach an agreement on any of these issues.
 21         I declare under penalty of perjury under the laws of the United States of
 22   America that the foregoing is true and correct.
 23         Executed on August 21, 2020, at Glendale, California.
 24
 25                                    By             /s/ Jin S. Choi
 26                                                    Jin S. Choi
 27
 28


                                                 19
